Title: To George Washington from Robert Carter Nicholas, 5 January 1758
From: Nicholas, Robert Carter
To: Washington, George



Dear Sir.
Williamsburg 5th Jany 1758

Capt. McKenzie handed me yr Letter, which inclosed sundry Papers relating to yr Dispute with Mr Strother. Mr Power, poor Man, is gone from Home to try for the Recovery of his Health, which I fear will never be restored to him; Mr Wythe is also out of Town, so that I can’t with any Exactness say when we shall have an Opportunity of giving an Award; however I’ll get it done as soon as I can. I am very glad to hear of yr Recovery from so dangerous an Illness. If you’ve any good News ’twou’d be kind to tell it me; The Govr & his Family it is Thought will embark on Saturday next. I wish you many happy Years & am Dr Sir, Yr most obt humble Sert

Ro. C. Nicholas.

